department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 gl-703678-97 uilc memorandum for arkansas-oklahoma district_counsel from subject kathryn a zuba chief branch general litigation collection of employment_tax liabilities from members of single-member limited_liability companies issue is the sole owner of a single-member limited_liability_company llc personally liable for employment_taxes incurred by the llc conclusion the general_rule that members of llcs are not personally liable for employment_taxes incurred by the llc does not apply to single-member llcs unless the llc elects association status under the check-the-box_regulations because absent such election the llc entity is disregarded for federal tax purposes thus the single member is the statutory employer and is liable for the employment_tax background the office_of_chief_counsel has taken the position that where under the state llc statutes a member is not personally liable for the debts of the llc the employment_tax liability of the llc cannot be collected from the property of the member under the federal tax collection provisions unless the member has trust fund liability under sec_6672 the question has arisen whether the same reasoning applies to single-member llcs where the llc is disregarded for federal tax purposes law and analysis the check-the-box_regulations determine how a business_entity is to be classified for federal tax purposes a business_entity with a single owner that is not classified as a corporation under the regulations may elect to be classified as an association and thus taxed like a corporation or to be disregarded as an entity separate from its owner sec_301_7701-3 if no election is made the entity is disregarded as an entity separate from its owner sec_301_7701-3 thus if the owner is an individual all income is reported on the individual's returns and the individual is the employer for purposes of liability for employment_taxes the service has announced in temporary procedures that it will generally accept reporting and payment of employment_taxes with respect to the employees of an entitiy disregarded as an entity separate from its owner in one of two ways calculation reporting and payment of all employment_tax obligations with respect to employees of a disregarded_entity by its owner as though the employees of the disregarded_entity are employed directly by the owner and under the owner’s name and taxpayer_identification_number or separate calculation reporting and payment of all employment_tax obligations by each state law entity with respect to its employees under its own name and taxpayer_identification_number notice_99_6 1999_3_irb_1 the notice cautions however that if the second method is chosen the owner retains ultimate responsibility for the employment_tax obligations incurred with respect to employees of the disregarded_entity in other words although the service will consider the employment_tax obligations of the owner to be fulfilled through the second method the owner remains the liable employer pursuant to notice_99_6 the owner of a single-member llc where association status is not elected is the statutory employer for purposes of liability for employment_taxes because the llc entity is disregarded for federal tax purposes any delinquent employment_taxes should be collected from the owner our general advice that llc members are not responsible for the employment_taxes of llcs except for trust fund liability only applies where the llc is the statutory employer if in the case of a single- member llc the member is the statutory employer due to the disregard of the llc entity then such member is liable for the employment_tax and the employment_tax can be collected from such member pursuant to the federal tax collection provisions please contact this office at if you have any questions or comments concerning this memorandum cc district_counsel pacific-northwest portland assistant chief_counsel p si in certain cases of abuse there may be grounds for collecting the sole member’s liability from the llc based on the theory that the llc is an alter ego or that it would be appropriate to pierce the llc veil for application of such approaches with respect to corporations see 798_f2d_1241 9th cir avco delta corp canada ltd v united_states 7th cir 629_f2d_162 d c cir cert_denied 451_us_1018
